71 F.3d 334
95 Cal. Daily Op. Serv. 9449
The PEOPLE OF the TERRITORY OF GUAM, Plaintiff-Appellee,v.Anthony Agualo ULLOA, Defendant-Appellant.
No. 94-10181.
United States Court of Appeals,Ninth Circuit.
Dec. 13, 1995.

Pamela J. Berman Byrne, Assistant Federal Public Defender, Honolulu, Hawaii, for the defendant-appellant.
J. Andrew Artero-Boname, Assistant Attorney General, Agana, Guam, for the plaintiff-appellee.
Before:  HUG, ALARCON, and TROTT, Circuit Judges.

ORDER

1
At Appellant's request, we remanded this matter on June 2, 1995, to the District Court of Guam, Territory of Guam, Appellate Division for the limited purpose of obtaining a ruling from that court on the question whether excusable neglect exists for the late filing of the notice of appeal.


2
On September 6, 1995, the Appellate Division found that the failure to file a timely notice of appeal was not excusable.  For the reasons set forth in the Appellate Division's decision, this Court has no jurisdiction.  This appeal is DISMISSED.